Appeal by the defendant from a judgment of the County Court, Westchester County (Loehr, J.), rendered May 29, 2007, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his sentence was so disproportionate to the crime as to constitute cruel and unusual punishment is without merit (see People v Clerge, 69 AD3d 955 [2010]; People v Miller, 68 AD3d 1135 [2009]; People v Cruz, 54 AD3d 962, 963 [2008]). Skelos, J.P., Angiolillo, Hall and Lott, JJ., concur.